Case 3:20-cv-00450-DJN-RCY Document 3 Filed 07/31/20 Page 1 of 1 PagelD# 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAMES LAMONT REID,
Plaintiff,

Vv. Civil No. 3:20cev450 (DIN)

UNKNOWN,

Defendant.

MEMORANDUM OPINION

Plaintiff James Lamont Reid (“Plaintiff”), a Virginia inmate proceeding pro se, submitted
a letter complaining about his conditions of confinement and asking for legal assistance. By
Memorandum Order entered on June 29, 2020, the Court explained that it may not provide
advice to litigants. (ECF No. 2.) However, the Court directed the Clerk to mail Plaintiffa
standardized form for filing a 42 U.S.C. § 1983 complaint. The Court explained that if Plaintiff
wished to file a complaint at this time, he should complete and return the form to the Court
within fourteen (14) days of the date of entry thereof, or the Court would dismiss the action
without prejudice. See Fed. R. Civ. P. 41(b). More than fourteen (14) days have elapsed and
Plaintiff has not completed and returned the § 1983 complaint form. Accordingly, this action
will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion and send a copy to Plaintiff.

 

isi \V_
David J. Novak
United States District Judge
Richmond, Virginia

Date: July 31, 2020
